internal_revenue_service department of the treasury index no number release date washington d c person to contact telephone number refer reply to cc dom p si -- plr-108139-99 date date legend taxpayer district state project partnership county county company a company b buyer a b c d plr-108139-99 e f g h i dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a private_letter_ruling under sec_42 of the internal_revenue_code to permit an exception to the 10-year holding_period requirement under sec_42 taxpayer represents that the facts are as follows facts taxpayer is a calendar_year taxpayer that uses the accrual_method of accounting the district_office of the internal_revenue_service that has examination jurisdiction over taxpayer is district taxpayer is a state limited_liability_company that was formed to operate a low- income housing project known as the project taxpayer intends to qualify for sec_42 low- income housing tax_credits with respect to the acquisition and rehabilitation of the project partnership a state limited_partnership was the prior owner of the project pursuant to a leasehold interest in a parcels of land located in county and county the project was placed_in_service by partnership on b company a acquired the bond and loan documents on the project on i partnership and company a entered into negotiations whereby partnership agreed to an uncontested foreclosure of the project pursuant to a purchase-money security_interest the date of the foreclosure sale was c company b is an affiliate of company a which holds title to any real_estate collateral which company a acquires whether by foreclosure or deed in lieu thereof in connection with any loan assets held by company a after company a successfully bid-in the project at the foreclosure sale on c company a assigned its successful plr-108139-99 foreclosure bid to company b pursuant to state law the foreclosure process became final on e and company b placed the project in service on f as of d buyer taxpayer’s managing member entered into an agreement with company a and company b for the sale of the project to taxpayer on g buyer entered into an amendment to the agreement the closing date for the purchase of the project was h when the project was resold to taxpayer taxpayer has made the following additional representations and certification with respect to the project the acquisition of the project by taxpayer was by purchase as defined in sec_179 as applicable under sec_42 the project was not previously placed_in_service by taxpayer or by a person who was a related_person as defined in sec_42 with respect to taxpayer as of the time the project was last placed_in_service to the best of the knowledge of taxpayer and its representatives there have been no nonqualified substantial improvements to the project since it was last placed_in_service to the best of the knowledge of taxpayer and its representatives no prior owner of the project was allowed a low-income_housing tax_credit under sec_42 for the project all terms and conditions of sec_42 and related sections of the code will be met including substantial rehabilitation of a minimum of dollar_figure per apartment unit including the 10-year holding_period requirement provided by sec_42 provided the service concurs that the exception provided in sec_42 applies ruling requested taxpayer requests a ruling that the requirements of sec_42 are satisfied and therefore the date company b placed the project in service after acquiring it by foreclosure does not constitute a new placed_in_service_date for purposes of sec_42 law and analysis plr-108139-99 for an existing_building to qualify for the 30-percent present_value low-income_housing tax_credit sec_42 requires that there be a period of at least years between the date of the building’s acquisition by the taxpayer and the later of the date the building was last placed_in_service or the date of the most recent nonqualified_substantial_improvement of the building sec_42 provides special rules for certain transfers for purposes of determining under sec_42 when a building was last placed_in_service pursuant to sec_42 there shall not be taken into account any placement in service by any person who acquired such building by foreclosure or by instrument in lieu of foreclosure of any purchase-money security_interest held by such person if the requirements of sec_42 are met with respect to the placement in service by such person and such building is resold within_12_months after the date such building is placed_in_service by such person after such foreclosure in the present case taxpayer represents that pursuant to state law there was a foreclosure of company b’s purchase-money security_interest in the project taxpayer further represents that company b placed the project in service on f taxpayer also represents that the project was last placed_in_service by partnership on b moreover taxpayer represents that the project was resold on h accordingly based solely on taxpayer’s representations and the relevant law set forth above we rule as follows company b acquired the project by foreclosure of a purchase- money security_interest held by company b the requirements of sec_42 were met with respect to the placement in service of the project by partnership on b and the subsequent placement in service of the project by company b on f and the project was resold within_12_months after f therefore we conclude that the requirements of sec_42 are satisfied and the f placement in service by company b who acquired the project by foreclosure of a purchase-money security_interest held by company b does not constitute a new placed_in_service_date for purposes of sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically we offer no opinion plr-108139-99 either expressly or impliedly on whether the project qualifies for the low-income_housing tax_credit under sec_42 the bond and loan documents constitute a purchase- money security_interest in the project the validity of the project’s costs included in eligible_basis the date the project was acquired by foreclosure or the date the project was placed_in_service by company b this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to taxpayer and taxpayer’s second authorized representative sincerely yours harold e burghart harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
